Graves, C. J.
Under color of proceedings, which were not lawful, to lay out a drain, a tax was assessed against the plaintiff which he paid under protest. He then brought this action of assumpsit to recover it back and the court entered judgment for him. The facts appear in a finding by the circuit judge and we are satisfied that the case which they present is governed by Damson v. Township of Aurelius, 49 Mich. 479.
The suggestion of a distinction is without force. It is said that in the case cited the money never went into the hands of the township treasurer, while in the case at bar the fact is expressly found. But the money went into the hands of that officer in point of fact as effectually in the former case as it did in this. The legal view of the transaction is that it was not a “ township matter.” An interpretation of the provisions shows that in such cases the “ treasurer ” does not receive or hold for the township, nor stand in such relation to it as to make it responsible for • his *5doings. The township conld as well be sued for a wager in the treasurer’s hands as for money obtained and held as this was, so far as appears.
The judgment must be reversed and one entered here for the defendant with the costs of both courts.
The other Justices concurred.